                            Case 19-11938-LSS              Doc 17       Filed 09/04/19        Page 1 of 3



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11

         UBIOME, INC.,1                                               Case No. 19-11938 (LSS)

                                               Debtor.

                       AGENDA OF MATTERS SCHEDULED FOR FIRST DAY HEARING
                            AND INDEX OF RELATED FIRST DAY PLEADINGS

         Date and Time of Hearing:                 SEPTEMBER 5, 2019 AT 3:00 P.M. (ET)

         Location:                                 UNITED STATES BANKRUPTCY COURT FOR THE
                                                   DISTRICT OF DELAWARE, 824 N. MARKET STREET,
                                                   6TH FLOOR, COURTROOM NO. 2, WILMINGTON,
                                                   DELAWARE 19801


         PETITION AND DECLARATION IN SUPPORT OF FIRST DAY PLEADINGS

         1.        Voluntary Chapter 11 Petition Package of uBiome, Inc.

         2.        Declaration of Curtis G. Solsvig III in Support of the Debtor’s Chapter 11 Petition and
                   Requests for First Day Relief [Docket No. 2; 9/4/19]

         MATTERS GOING FORWARD

         3.        Debtor’s Application for an Order Appointing Donlin Recano & Company, Inc. as
                   Claims and Noticing Agent for the Debtor Pursuant to 28 U.S.C. § 156(c), Nunc Pro
                   Tunc to the Petition Date [Docket No. 3; 9/4/19]

                   Status: This matter will be going forward.

         4.        Debtor’s Motion for Interim and Final Orders Authorizing (A) the Maintenance of the
                   Cash Management System; (B) Maintenance of the Existing Bank Accounts;
                   (C) Continued Use of Existing Business Forms; (D) Continued Performance of
                   Intercompany Transactions in the Ordinary Course of Business and Grant of
                   Administrative Expense Status for Postpetition Intercompany Claims, and (E) Granting
                   Related Relief [Docket No. 4; 9/4/19]

                   Status: This matter will be going forward.



         1
             The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc. (0019). The Debtor’s
             headquarters is located at 360 Langton Street, Suite 301, San Francisco, CA 94103.
01:25015796.1
                       Case 19-11938-LSS        Doc 17       Filed 09/04/19   Page 2 of 3



         5.     Debtor’s Motion for Entry of an Order Authorizing Payment of (A) Certain Prepetition
                Wages, Salaries, and Other Compensation and (B) Certain Employee Benefits and Other
                Associated Obligations [Docket No. 5; 9/4/19]

                Status: This matter will be going forward.

         6.     Debtor’s Motion for Entry of Interim and Final Orders (A) Prohibiting Utility Providers
                from Altering, Refusing, or Discontinuing Service; (B) Approving the Debtor’s Proposed
                Adequate Assurance of Payment for Postpetition Services; and (C) Establishing
                Procedures for Resolving Requests for Additional Adequate Assurance of Payment
                [Docket No. 6; 9/4/19]

                Status: This matter will be going forward.

         7.     Debtor’s Motion for Entry of Interim and Final Orders (A) Authorizing, but not
                Directing, the Debtor to Pay Certain Prepetition Taxes and Obligations and (B) Granting
                Related Relief [Docket No. 7; 9/4/19]

                Status: This matter will be going forward.

         8.     Debtor’s Motion for Entry of Interim and Final Orders Authorizing (A) Continuation of,
                and Payment of Prepetition Obligations Incurred in the Ordinary Course of Business in
                Connection with Various Insurance Policies, Including Payment of Policy Premiums and
                Broker Fees, and (B) Banks to Honor and Process Checks and Electronic Transfer
                Requests Related Thereto [Docket No. 8; 9/4/19]

                Status: This matter will be going forward.

         9.     Debtor’s Motion for Entry of an Order Authorizing the Debtor to Pay Claims for
                Prepetition Customs, Shipper, Warehousemen, and Common Carrier Obligations [Docket
                No. 9; 9/4/19]

                Status: This matter will be going forward.

         10.    Debtor’s Motion for Entry of Interim and Final Orders, Pursuant to Sections 105(a), 363,
                1107(a), and 1108 of the Bankruptcy Code (I) Authorizing the Debtor to Pay Certain Pre-
                Petition Claims of Critical Vendors and (II) Authorizing and Directing Financial
                Institutions to Honor and Process Checks and Transfers Related to Such Claims [Docket
                No. 10; 9/4/19]

                Status: This matter will be going forward.

         11.    Debtor’s Motion for Entry of an Order Authorizing Certain Procedures to Maintain the
                Confidentiality of Patient Information as Required by Applicable Privacy Rules [Docket
                No. 11; 9/4/19]

                Status: This matter will be going forward.


01:25015796.1
                                                        2
                       Case 19-11938-LSS        Doc 17       Filed 09/04/19   Page 3 of 3



         12.    Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing the Debtor to
                Obtain Postpetition Secured Financing, (II) Authorizing the Use of Cash Collateral,
                (III) Granting Liens and Superpriority Administrative Expense Status, (IV) Granting
                Adequate Protection, (V) Modifying the Automatic Stay, and (VI) Scheduling a Final
                Hearing [Docket No. 13; 9/4/19]

                Status: This matter will be going forward.



         Dated: Wilmington, Delaware         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                September 4, 2019
                                             /s/ Jordan E. Sazant
                                             Michael R. Nestor (No. 3526)
                                             Joseph M. Barry (No. 4221)
                                             Andrew L. Magaziner (No. 5426)
                                             Joseph M. Mulvihill (No. 6061)
                                             Jordan E. Sazant (No. 6515)
                                             Rodney Square, 1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253

                                             Proposed Counsel to the Debtor and Debtor in Possession




01:25015796.1
                                                        3
